Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/19, 08/11/20, 02/01/21 was filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) #1-3, 6-8, is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by KUPERS et al., (U.S. Pub. No, 2019/0072857), hereinafter referred to as "Kupers".

claim #1 and 6, a heat treatment method of heating a substrate comprising conditioning lot that may comprise dummy wafers, purely for establishing a certain thermal behavior (paragraph 0084) wherein a small area of light within a dark field will be subjected to greater heat input rate for a given radiation dose (paragraph 0063) wherein exposure recipes (thermal model, item 300) receives information (fig. #3, item 320) and operating sequence information (fig. #3, item 322) to be used in heat modules (paragraph 0061-0062, 0084) wherein instruction may be derived using the established lots sequencing rules, or directly using the thermal model, or it may be manually coded (paragraph 0114) conditioning lot may comprise dummy wafers, purely for establishing a certain thermal behavior, and does not impact the performance of real product wafers (paragraph 0084).

	Kupers show, with respect to claim #2 and 7, a method comprising using all the recorded data, there can be established a table of which each row represents a given sub-sequence of two, three or more lot types (layer IDs) observed in the historic processing of actual lots and/or in the 
simulated processing of real or hypothetical collections of lots by alternative sequences (paragraph 0099) wherein a controller for using the lot sequencing rules to determine a processing sequence for the defined collection of lots, and to control the lithographic apparatus to process the lots in the determined preferred sequence (paragraph 0118).

Kupers shows, with respect to claim #3 and 8, a method wherein  heat input may come from one or more mechanical actuators in the lithographic apparatus wherein different product layers may use the actuators differently, meaning the heat input is different for different lots (paragraph 0056).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over KUPERS et al., (U.S. Pub. No, 2019/0072857), hereinafter referred to as "Kupers" and in view of Ono (U.S. Pub. No. 2020/0335366), hereinafter referred to as "Ono".

Kupers substantially shows the claimed invention as shown in the rejection above. 
Kupers fails to show, with respect to claim #4 and 9, a method wherein the step (a), only a nitrogen gas can be specified as a treatment gas.

Ono teaches, with respect to claim #4 and 9, a method wherein the dummy wafer is heated in a nitrogen gas which is the treatment gas for use in the heat treatment of the semiconductor wafer W (paragraph 0091, 0097).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #4 and 9, a method wherein the step (a), only a nitrogen gas can be specified as a treatment gas, into the method of Kupers, with the motivation that nitrogen gas is supplied into the chamber to form the atmosphere including the helium gas, as taught by Ono.

//
Claim #5, 10 are rejected under 35 U.S.C. 103 as being unpatentable over KUPERS et al., (U.S. Pub. No, 2019/0072857), hereinafter referred to as "Kupers" and in view of YUASA	 (U.S. Pub. No. 2018/0204735), hereinafter referred to as "Yuasa".

Kupers substantially shows the claimed invention as shown in the rejection above. 
Kupers fails to show, with respect to claim #5 and 10, a method wherein in the step (a), a wafer thermometer that measures temperature of the dummy wafer or a susceptor thermometer that measures temperature of a susceptor for placing the dummy wafer can be specified as a thermometer for temperature control.

claim #5 and 10, a method wherein a dummy substrate (dummy wafer) which has thermal characteristics similar to those of the wafers (fig. #1, item 200) (paragraph 0037) and wherein the upper thermocouple (fig. #2, item 657) as an upper temperature measurer (temperature sensor) for measuring a temperature of the upper portion in the process chamber (fig. #2, item 201) during the substrate processing and a lower thermocouple (fig. #2, item 658) as a lower temperature measurer (temperature sensor) for measuring a temperature of the lower portion in the process chamber (fig. #2, item 201) during the substrate processing, are connected to the controller (fig. #2, item 121) (paragraph 0042).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #5 and 10, a method wherein in the step (a), a wafer thermometer that measures temperature of the dummy wafer or a susceptor thermometer that measures temperature of a susceptor for placing the dummy wafer can be specified as a thermometer for temperature control, into the method of Kupers, with the motivation this maintains an even and consistent temperature environment, as taught by Ono.

EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various 


Pertinent art
Pertinent art, not relied on in the present rejection, but considered to be related to the claimed filed invention, will be listed below.
1) Zhao et al., 6,616,767
	a) Automation controls for heating; column 7, line65-67; column #8, line 1-49; column #17, line 30-57.
2) Chiba, 4,924,073; Abstract; Measurement, control and purpose (Entire Patent).
3) Watanabe et al., 2010/0135877; Control and operation; paragraph 0010-0012, 0042.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
03/09/2021
/ZANDRA V SMITH/            Supervisory Patent Examiner, Art Unit 2816